Citation Nr: 0935635	
Decision Date: 09/21/09    Archive Date: 10/02/09

DOCKET NO.  07-14 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to March 
1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky, that denied the Veteran's application 
to reopen his claims for service connection for bilateral 
hearing loss and tinnitus.

In June 2008, the Veteran was afforded a personal hearing 
before the undersigned.  A transcript of the hearing is of 
record.  

In December 2008, the Board reopened the claims for service 
connection for bilateral hearing loss and tinnitus and 
remanded the present matter for additional development and 
due process concerns.  In July 2009, the RO granted service 
connection for tinnitus.  


FINDING OF FACT

Affording the Veteran the benefit of the doubt, bilateral 
hearing loss had its onset during active service.


CONCLUSION OF LAW

Bilateral hearing loss was incurred as a result of the 
Veteran's active service.  38 U.S.C.A. §§ 1110, 1112 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304, 3.306.  

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.

Certain chronic diseases, such as organic disease of the 
nervous system (to include sensorineural hearing loss), when 
manifest to a compensable degree within a prescribed period 
after service (one year for hearing loss) shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 C.F.R. §§ 3.307, 3.309.  Notwithstanding such 
presumption, service connection also may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Impaired hearing will be considered to be a disability for VA 
compensation purposes only if at least one of the thresholds 
for the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz 
is 40 decibels or greater; the thresholds for at least three 
of the frequencies are greater than 25 decibels; or speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385; see also Hensley v. Brown, 5 
Vet. App. 155 (1993).

Post-service private medical treatment records show that the 
Veteran has been diagnosed as having bilateral hearing loss.  
Therefore, the first requirement for service connection for 
this claim, the existence of a current disability, is met.  
See Hickson, 12 Vet. App. at 253.  

After a careful review of the evidence of record, the Board 
finds that service connection is warranted for bilateral 
hearing loss.  

Service treatment records are silent for any complaints or 
findings of hearing loss or tinnitus and the Veteran did not 
have bilateral hearing loss according to VA standards at 
separation.  The Veteran's DD 214 shows that he had marksman 
and expert rifle training and his military occupation 
specialty (MOS) was airframe repairman.    

The Veteran was afforded several VA examinations in 
connection with his claim for bilateral hearing loss.  During 
the November 2004 examination, the Veteran reported noise 
exposure of machine gun, M-16, and grenade fire during 
service in Vietnam.  During subsequent duty in the United 
States, he spent over a year repairing helicopters that 
required a great deal of riveting without the benefit of 
hearing protection.  Following service, he worked in 
construction for a number of years as a welder and pipe 
fitter.  He also reported having done minimal hunting.  
Following an audiological examination, the Veteran was 
diagnosed as having moderate to moderately severe sensory 
neural hearing loss in the right ear and moderate to severe 
sensory hearing loss in the left ear.  The examiner opined 
that due to the fact that the Veteran had hearing within 
normal limits both at entry and discharge, it was unlikely 
that his hearing loss was related to military noise exposure.  

In accordance with the Board's December 2008 remand, the 
Veteran was afforded another VA examination in February 2009.  
The Veteran described military noise exposure of M16s, M60s, 
M79s, 50 caliber machine guns, grenades, rockets, mortars, 
and helicopters.  He reported being hit with rocket and 
mortar fire in June 1969.  He denied wearing ear protection 
during service.  He had post-service occupational noise 
exposure as a pipefitter and recreational noise exposure of 
hunting rifles, but ear protection was worn.  Following an 
audiological examination, the Veteran was diagnosed as having 
mild sensorineural hearing loss in the right ear and mild to 
moderately severe sensorineural hearing loss in the left 
hear.  The examiner opined that due to normal hearing 
thresholds at the time of discharge and also due to unchanged 
hearing status during active duty, the Veteran's hearing loss 
is less likely as not related to military noise exposure.  

In addition, the record contains lay evidence in support of 
the Veteran's claim.  In a statement received August 2005, 
Mr. R. A., Jr. stated that he served with the Veteran during 
his time in service and they had the same military 
occupational specialty.  Their duties during their service in 
Vietnam were to do field repairs on Huey helicopters.  The 
work environment was very primitive since they were in a fire 
base and no safety precautions were taken, they just did 
whatever it took to get the helicopters back in the air.  At 
the army airfield in Georgia, they were assigned to a general 
support unit where their duty consisted of replacing engine 
decks and other major components on Huey and Cobra 
helicopters.  The components they worked on were made of 
steel or titanium material and bucking of the rivets was done 
in an enclosed area.  They would spend the whole day bucking 
rivets and small earplugs were the only source of hearing 
protection they had.  

During the June 2008 personal hearing, the Veteran stated 
that while in Vietnam, he repaired helicopters mainly for 
bullet holes.  He stated that he was often exposed to loud 
noises multiple times per day mostly from machine gun fire 
and noise generated from repairing helicopters.  One night, 
they were hit with rocket fire that exploded in the hooch 
next to his.  The Veteran denied wearing any ear protection 
during service and stated that he began noticing a decrease 
in his hearing loss before separation.  The Veteran admitted 
to post-service occupational noise exposure and stated that 
at first they were not required to wear hearing protection, 
but they began requiring hearing protection later.  When he 
began his post-service occupation, the Veteran already had a 
decrease in hearing.  

Under the benefit-of-the-doubt rule, for the Veteran to 
prevail, there need not be a preponderance of the evidence in 
his favor, but only an approximate balance of the positive 
and negative evidence.  In other words, the preponderance of 
the evidence must be against the claim for the benefit to be 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  
Given the evidence set forth above, such a conclusion cannot 
be made in this case.  The record does contain two VA 
examinations that contain negative opinions stating that the 
Veteran's hearing loss was unlikely related to service.  The 
Board points out that these opinions were based on the fact 
that the Veteran did not exhibit hearing loss during service 
or at separation.  In Hensley v. Brown, the United States 
Court of Appeals for Veterans Claims (Court) noted that 38 
C.F.R. § 3.385, "does not preclude service connection for a 
current hearing disability where hearing was within normal 
limits on audiometric testing at separation from service."  5 
Vet. App. at 159.  Although the Board clearly stated in the 
December 2008 remand that the November 2004 VA opinion was 
not acceptable as per the Hensley case as it was based on the 
Veteran having normal hearing at separation, the February 
2009 examiner nevertheless provided the same basis for his 
opinion that the Veteran's hearing loss was not related to 
service.  Therefore, as the bases for both examiners' 
opinions are faulty the opinions are not persuasive.

The Board notes that the February 2009 examiner did concede 
that the Veteran had noise exposure in service and found that 
his tinnitus was due to that noise exposure.  In addition, 
the Veteran's and Mr. R. A.'s accounts of noise exposure 
during service are credible and are supported by his service 
personnel records that show combat-related training and a MOS 
of airframe repairman, which are indicative of noise 
exposure.  In addition, the Veteran wore ear protection while 
working in his post-service construction occupations and 
during recreational hunting.  In light of the foregoing, the 
evidence is deemed to be at least in relative equipoise.  
Thus, service connection for bilateral hearing loss is 
warranted.  

The duty to notify and assist has been met to the extent 
necessary to grant the claim.  38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159.  Thus, there is no prejudice to the 
Veteran in deciding his claim at this time.  See Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).  


ORDER

Service connection for bilateral hearing loss is granted.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


